833 F.2d 1013
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donnie PROPES, Plaintiff-Appellant,v.George WILSON and Warden Gene Scroggy, Defendants-Appellees.
No. 87-5547.
United States Court of Appeals, Sixth Circuit.
Nov. 20, 1987.

Before KRUPANSKY and RYAN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
It is concluded upon a careful review of the record that the district court properly granted summary judgment for defendants.  The material facts, read in the light most favorable to plaintiff, cannot support a cause of action under the civil rights act.    Estelle v. Gamble, 429 U.S. 97, 106 (1976).


3
Therefore, the judgment of the district court is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.